1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ALEXANDRA P. NEGIN, #250376
     Assistant Federal Defender
3    Designated Counsel for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700/Facsimile: (916) 498-5710
5    Lexi_negin@fd.org
6    Attorney for Defendant
     BRYCE STUDEBAKER
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 2:19-cr-052 TLN
                                                 )
11                   Plaintiff,                  )
                                                 )   STIPULATION TO CONTINUE STATUS
12         v.                                    )   CONFERENCE AND TO EXCLUDE TIME
                                                 )
13   BRYCE STUDEBAKER,                           )   Date: June 13, 2019
                                                 )   Time: 9:30 a.m.
14                   Defendant.                  )   Judge: Hon. Troy L. Nunley
                                                 )
15                                               )
16
17
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18
     Attorney, through Andre Espinosa, Assistant United States Attorney, attorney for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender, Alexandra P. Negin,
20
     attorney for Bryce Studebaker, that the status conference set for June 13, 2019, be continued to
21
     August 8, 2019, at 9:30 a.m.
22
             The reason for this continuance is to allow defense counsel additional time to review
23
     discovery with the defendant, to examine possible defenses and to continue investigating the
24
     facts of the case.
25
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26
     excluded from the date of the parties’ stipulation through and including August 8, 2019;
27
28

     S[[
      Stipulation and [Proposed] Order               -1-
1    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order
2    479, Local Code T4 based upon continuity of counsel and defense preparation.
3            Counsel and the defendant also agree that the ends of justice served by the Court granting
4    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
5                                                  Respectfully submitted,
6    DATED: June 5, 2019                           HEATHER E. WILLIAMS
                                                   Federal Defender
7
8                                                  /s/ Alexandra P. Negin
                                                   ALEXANDRA P. NEGIN
9                                                  Assistant Federal Defender
                                                   Attorney for Defendant
10                                                 BRYCE STUDEBAKER
11
12   DATED: June 5, 2019                           MCGREGOR W. SCOTT
                                                   United States Attorney
13
                                                   /s/ Andre Espinosa
14                                                 ANDRE ESPINOSA
                                                   Assistant United States Attorney
15
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

     S[[
      Stipulation and [Proposed] Order               -2-
1                                                ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders the status conference rescheduled for August 8, 2019, at 9:30 a.m. The
9
     Court orders the time from the date of the parties stipulation, up to and including August 8, 2019,
10
     excluded from computation of time within which the trial of this case must commence under the
11
     Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
     DATED: June 5, 2019
13
14
15
                                                            Troy L. Nunley
16                                                          United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28

     S[[
      Stipulation and [Proposed] Order                -3-
